DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Application, filed on 09/08/2020 is a continuation of 16840092 , filed on 04/03/2020 ,now U.S. Patent #10805084 and having 1 RCE-type filing therein

Claims 1—21 filed on 09/08/2020 are presented for examination.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1—21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—15 of U.S. Patent No. 10805084 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader versions of the patented claims, which is the parent.

Instant Application
USP 10805084
1. A decentralized system for secure access of digital content in an overlay network, the system comprising: a memory device; and one or more processors in communication with the memory device, the one or more processors configured to: 
obtain, from a client, a first request to access encrypted digital content, the first request comprising a call on a digital contract, the call passing an ephemeral key set encrypted with a public key of a consumer associated with the client, 
record, in the digital contract, a transaction identifying the first request in association with the encrypted ephemeral key set, the transaction being identified by a transaction identifier (ID), 
send, to the client, the transaction ID, 
obtain, from the client, a second request comprising: an authorization token comprising the transaction ID and a signature of the consumer, 
verify, based on the authorization token, authorization of the consumer, 
record, in the digital contract, a transaction identifying one or more KMS keys, 
re-encrypt the digital content from a first key space to a second key space, and
send, to the client, the re-encrypted digital content.
1. A decentralized system for secure access of digital content in an overlay network, the system comprising: a memory device; and one or more processors in communication with the memory device, the one or more processors configured to: 
obtain, from a client, a first request to access encrypted digital content, the first request comprising a call on a digital contract, the call passing an ephemeral key set encrypted with a public key of a consumer associated with the client,
record, in the digital contract, a transaction identifying the first request in association with the encrypted ephemeral key set, the transaction being identified by a transaction identifier (ID),
send, to the client, the transaction ID,
obtain, from the client, a second request comprising: an authorization token comprising the transaction ID and a signature of the consumer,
verify, based on the authorization token, authorization of the consumer,
record, in the digital contract, a transaction identifying one or more key management service (KMS) keys, the one or more KMS keys comprising: a proxy re-encryption key generated using a public/private key pair, and an encrypted version of a content key of the ephemeral key set, the encrypted version of the content key encrypted with a public key of the consumer,
re-encrypt, using the proxy re-encryption key, the digital content from a first key space to a second key space, the first key space being an original key space, and the second key space being an ephemeral key space, and
send, to the client, the re-encrypted digital content.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8, 13, 15 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Whitmer” [US 10127399 B1] in view of “Lowry” et al. [US 2014/0019753 A1].

Regarding Claim 1. Whitmer teaches A decentralized system for secure access of digital content in an overlay network, the system comprising: a memory device; and one or more processors in communication with the memory device, the one or more processors configured to: 
obtain, from a client, a first request to access encrypted digital content, the first request comprising a call on a digital contract, the call passing an ephemeral key set encrypted with a public key of a consumer associated with the client [se Abstract and Client 122 (FIG.1) of Whitmer], and record, in the digital contract, a transaction identifying the first request in association with the encrypted ephemeral key set [see FIGS.3, where Whitmer disclose encrypted ephemeral key are disclosed].

see FIG.2D, 3B, 4B: where Lowry disclose identifier associated with encrypted data (par.0068, 0076-0077, 0086-0087)], 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Whitmer by incorporating the token of Lowry for the benefit of implementing data security and managing crypto keys in an organization.

Whitmer in view of Lowry further disclose,
record, in the digital contract, a transaction identifying one or more KMS keys [see FIGS.1—3, where Whitmer disclose digital content with keys are disclosed], re-encrypt the digital content from a first key space to a second key space [Whitmer disclose Encrypting with Master Key (FIG.5); Lowry discloses re-encrypting (FIG.3A: par.0074)], and send, to the client, the re-encrypted digital content [Whitmer discloses (for e.g., FIG.5, uploading encrypted objected 506)].
Claims 8 & 15are rejected for the same rationale applied in rejecting claim 1. 
Whitmer in view of Lowry further disclose claims 6, 13 & 20. The system, medium and method, wherein the transaction identifying the one or more KMS keys is recorded in the digital see FIGS.1—3, where Whitmer disclose digital content with keys are disclosed]. 
Allowable Subject Matter
Claims 2—5, 7, 9—12, 14, 16—19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Whitmer in view of Lowry fail to disclose the one or more processors further configured to:
request one or more keys from a key management service (KMS), the requesting of the one or more keys comprising passing the authorization token to the KMS, and obtain, from the KMS, one or more KMS keys; 
the one or more KMS keys comprising: a proxy re-encryption key generated using a public/private key pair, and an encrypted version of a content key of the ephemeral key set, the encrypted version of the content key encrypted with a public key of the consumer; 
wherein the re-encrypted digital content is configured to be decrypted by the client by: extracting a content decryption key from a key resource using a private key of the consumer, decrypting the re-encrypted digital content using an ephemeral secret key to produce a result, and decrypting the result using the content decryption key. 


Conclusion
ee PTO—892: Pearson et al. (US 10860724 B2) is directed to A data encryption service can receive a request from a client device for data in a sensitive data instrument from the batch of the sensitive data instruments. The data encryption service can decrypt the sensitive data instrument with the previous encryption key making the requested data in the sensitive data instrument available for access by the client device. The data encryption service can then re-encrypt the sensitive data instrument with a new encryption key effective to update the encryption of the sensitive data instrument, the updated encryption being triggered based on the request for the data and the decryption of the sensitive data instrument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMARE F TABOR/Primary Examiner, Art Unit 2434